       Case 1:20-cr-00274-DLC Document 5 Filed 06/19/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
UNITED STATES OF AMERICA               :                20Cr274(DLC)
                                       :
               -v-                     :                    ORDER
                                       :
LUIS MEDINA,                           :
                         Defendant.    :
                                       :
-------------------------------------- X
DENISE COTE, District Judge:

     The above-captioned matter having been assigned to this

Court, it is hereby

     ORDERED that a conference is scheduled for Monday, June 22,

2020 at 2:00 p.m.     A trial date will be set at that conference.

In the event the defendant has not already been arraigned, the

conference will also include his arraignment.

     IT IS FURTHER ORDERED that, in light of the ongoing COVID-

19 pandemic, the conference will take place as a Skype for

Business videoconference, if the defendant consents and if Skype

for Business is reasonably available.       To access the conference,

paste the following link into your browser:

https://meet.lync.com/fedcourts-nysd/anthony_sampson/FDGJY57T.

     To use this link, you may need to download software to use

Skype’s videoconferencing features.1       Participants are directed



1 See Microsoft, Install Skype for Business (last visited Apr.
29, 2020), https://support.office.com/en-us/article/install-
skype-for-business-8a0d4da8-9d58-44f9-9759-5c8f340cb3fb.
          Case 1:20-cr-00274-DLC Document 5 Filed 06/19/20 Page 2 of 4



to test their videoconference setup in advance of the conference

-- including their ability to access the link above.             Defense

counsel shall assist the defendant in testing his

videoconference capability so that the defendant can participate

by videoconference if that is feasible.

     Users who do not have an Office 365 account may use the

“Join as Guest” option.        When you successfully access the link,

you will be placed in a “virtual lobby” until the conference

begins.     Participants should also ensure that their webcam,

microphone, and headset or speakers are all properly configured

to work with Skype for Business.           For further instructions

concerning Skype for Business and general guidelines for

participation in video and teleconferencing, visit https://

nysd.uscourts.gov/covid-19-coronavirus.

     If you intend to join the conference from an Apple device,

you should ensure that you are running a version of Skype for

Business that was published on or after April 28, 2020.2             Users

running earlier versions have encountered an issue in which

Skype for Business does not receive any inputs from the

computer’s microphone, and they cannot be heard by other

participants.




2 See, e.g., Microsoft, Skype for Business on Mac (last visited
May 5, 2020), https://www.microsoft.com/en-us/download/
details.aspx?id=54108.


                                       2
       Case 1:20-cr-00274-DLC Document 5 Filed 06/19/20 Page 3 of 4



    IT IS FURTHER ORDERED that members of the press, public, or

counsel who are unable to successfully access Skype for

Business, may access the conference audio using the following

credentials:

          Call-in number:         917-933-2166
          Conference ID:          463878592

    IT IS FURTHER ORDERED that by 11:00 a.m. on the day of the

conference, Monday, June 22, 2020, defense counsel shall file a

letter informing the Court whether the defendant consents and

whether counsel and the defendant have successfully tested Skype

for Business.   If the defendant consents, but the defendant and

counsel are unable to successfully test Skype for Business, the

June 22 conference will proceed as a telephone conference, as

opposed to a Skype for Business videoconference.         If the hearing

proceeds as a telephone conference, the parties shall use the

following dial-in credentials, which are also accessible to the

press and public:

          Dial-in:                888-363-4749
          Access code:            4324948

    IT IS FURTHER ORDERED that should the defendant consent to

proceed by videoconference, defense counsel shall discuss the

attached Waiver of Right to be Present at Criminal Proceeding

with the defendant.    If the defendant is able to sign the form

(either personally or, in accordance with Standing Order 20-MC-

174 of March 27, 2020, by defense counsel), defense counsel


                                    3
         Case 1:20-cr-00274-DLC Document 5 Filed 06/19/20 Page 4 of 4



shall file the executed form prior to the proceeding.            In the

event the defendant consents, but counsel is unable to obtain or

affix the defendant’s signature on the form, the Court will

conduct an inquiry at the outset of the proceeding to determine

whether it is appropriate for the Court to add the defendant’s

signature to the form.



Dated:      New York, New York
            June 19, 2020

                                    __________________________________
                                              DENISE COTE
                                      United States District Judge




                                      4
